                                                                   72?.- M£W YORK £#ST££A/ PlSTft/CT dFWuTE D
                                                                                                               IN CLERK'S OFFICE
                                                                         9 - - - . .^..^-^-iJ.S.XllSTRICT COURT E.D.N.Y.

November 10th, 2019                                                            MAUSKOPWDEC03 20B *
             Diversity Action Complaint for Legal Malpractice                  LEVY, M.J. BROOKLYN OFFICE
Plaintiff Bogdana Osipova ( Mobley), dual citizen of Russia and United States of America is a resident of 10157 92nd St.
Queens, NY 11416 is temporary incarcerated at FSL Danbury, CT, 33 1/2 Pembroke Rd. Route 37, Danbury, CT 06811, while
awaiting for her appeal to go through.
Plaintiff names Defendants as: Defendant, Kurt Kerns ESQ., Warrior Lawyer, and Kerns, Anagno, Mank and White law firm,
address of the place ofbusiness is 328 NMain, Wichita, KS 67202, email for Kurt Kerns is: kurtpkems@aol.com
There is complete diversity of citizenship between Plaintiff and the Defendant and the matter in controversy exceeds, exclusive
of interests and costs, the sum of $75,000.
Plaintiff proceeds in forma pauperis due to Plaintiff inability to pay due to detention awaiting pre-trial since September 2017 until
June 2017.

Statement of the facts:

Plaintiff hiresthe Defendant to represent her as a criminal defense attorney at the beginning of October 2017.
The Defendant received $20,000 as a flat fee for Plaintiff's representation.
Defendant received Plaintiffs personal HP touch screen laptop; Blackberry Classic cell phone; black Kenneth Cole backpack
with a folder oforiginal documents, external hard drive, multiple memory cards with pictures, projects and files; blue suitcase
with Plaintiffs clothes.
On November 28th, 2017 during and after the meeting between Plaintiff and the Defendant at Butler County Jail in El Dorado,
KS, the Plaintiff brought to the Defendant's attention that one ofthe female guard in thatjail is intimidating and verbally
harassing the Plaintiff and that Plaintiff isscared ofthis guard and Plaintiff also asked the Defendant to bring this issue to the
Supervisor's ofthis jail attention so the problem could be solved and future unnecessary unconstitutional violation ofPlaintiffs
right's could be avoided.
It is unknown to the Plaintiff until this day ifthe Defendant took any action upon Plaintiffs request for help.
Trail for the criminal case for the Plaintiff was scheduled for the 12th of December 2017.
After the 28th of November, 2017 meeting between the Plaintiff and the Defendant, Plaintiff was again verbally abused by the
same female guard and later physically abused and sexually harassed.
The Plaintiff filed the emergencygrievance and made the Defendant aware of the incident and grievance filing.
The Defendant seized contact and became unavailable to the Plaintiff.
On December 5th, 2017 the Defendant emailed to the Plaintiffs step father Antoni Filipiuk at ajfilipiuk@gmail.com with the
following message:"... with apologies you should know Ihad it all packed up in my car tosee herSunday andsome thief
Saturday night- broke into my car and stole my wallet and pistol and briefcase thathad theyellow file w laptop and her phone.
All her other items safe at the office. I filed a police report yesterday while sick... My insurance will cover the costs of
replacement but Ican't bring herwhat Ino longer have. Trial has been continued.;..Kurt." (sent from my iPhone.
Plaintiff, Plaintiffs parents, Plaintiffs new attorney's on numerous occasions requested a copy ofthe police report from the
Defendant. No copy was provided to neither party up to this day.
On December10-11,2017 Plaintiff, mentally healthy pre-trial detainee was involuntary medicated with psychotropic drug Haldol
(used for the people with schizophrenia) by NP at Butler County Jail without a prior hearing, court-order, psychiatrist's
prescription or Plaintiffs consent.
During medical intake screening at Butler County Jail, Plaintiff made medical personalaware of her multiple allergies including
medications.
Asa resultof this unauthorized unlawful cruel and unusual punishment of Plaintiff, due to a retaliation against Plaintiff, because
of Plaintiff filing a grievance reporting verbal, physical assaults and sexual harassment by female guard and asking for
remedies, Plaintiff suffered from severe personal injury: allergic reaction that lead to semi-coma state, severe dehydration, loss
of weight, grave disability.
On December 18th 2017 the Plaintiff was transported via ambulance to FMC.Carswell, TX, •.:;;,.;.,            ,„    0 .         ;
In January,2018 the Plaintiff was found incompetent to standtrial.
After 7 5 months oftreatment Plaintiffs competency was restored in the beginning ofJuly 2018.
The Defendant met with Plaintiff only on few occasions during Plaintiffs detention at Butler County Jail, no visits during
Plaintiffs stay at Carswell, TX and one visit in August 2018 at Harvey Detention Center where Plaintiff was transferred to await



                                                                                                       DEC 03 2019

                                                                                              PRO SE OFFICE
In the beginning of 2019 Defendant demanded additional payment of $10,000 to represent the Plaintiff for the first time at the
upcoming trial that was scheduled for March 2019, despite that the Defendant already received $20,000 in October 2017 and
said that the trial is covered by the fee of $20,000.
In the beginning of March 2019 Plaintiff removed the Defendant as her attorney from her case by hiring new attorney.
To this day the Defendant did not replaced Plaintiffs lost items: laptop, cell phone, original documents, black backpack and it's
contents), despite Defendant's promises to do so.
Plaintiff purchased the laptop in March 2014 ad her cell phone in January 2017.
Plaintiffs third child was born in June 2014 and on the Plaintiffs laptop and cell phone that the Defendant lost due to his severe
negligence and unprofessional misconduct, were pictures from March 2014-September 2017 ofPlaintiffs kids, family, friends,
herself, including the pictures ofthe Plaintiffs third child as a baby are completely lost now and are irreplaceable.
Also due to the Defendant's severe negligence, unprofessional misconduct and breach of fiduciary duty Defendant
compromised Plaintiffs trial outcome in the criminal case as well as trial timeframe due to the loss ofthe Plaintiffs legal original
documents and pictures that were Plaintiffs property and an evidence for the federal criminal case that Plaintiff entrusted tothe
Defendant's care.
Alsolne Defendant changed Plaintiffs defense strategy during Plaintiffs incompetency without prior Plaintiffs knowledge or
approval.
Summarizing all the above Defendant's unprofessional misconduct, severe negligence, breech of fiduciary duty and outrageous
acts caused Plaintiff, Plaintiffs parents and Plaintiffs minor kids economic loss, pain and suffering, loss of evidence for criminal
case.                                                                                                            *""•
Plaintiff seeks compensation for economic loss, pain and suffering of $25 000 000 (twenty five million dollars), punitive
damages that Court deem appropriate from Defendants.
Plaintiff seeks punitive damages which are awarded notto compensate the victims butto "punish outrageous behavior and
deter such outrageous conduct in the future".
Plaintiffs also seeks the refund of $20,000 that the Defendant received on October 2017 due to the breech of contract,
insufficient legal representation, loss of Plaintiffs property and evidence for federal criminal case.
If Plaintiff have a right for pro bonoattorney, Plaintiff asks the Court to appoint an attorney for this case.
So help me God!
Respectfully submitted by,

Bogdana Osipova (Mobley).

            $D/>dM<i Otiptr*. (/hkfy)
